t c no united_states tax_court joseph d and wanda s lunsford petitioners v commissioner of internal revenue respondent docket no 18071-99l filed date r issued a notice_of_intent_to_levy and ps requested a hearing before an irs appeals officer a pursuant to sec_6330 i r c the only issue that ps raised in their request was whether there was a valid summary record of the assessments of the taxes in guestion a sent a letter to ps that enclosed a form_4340 certificate of assessments and payments showing that the assessments were made and invited ps to raise additional issues but ps did not do so a did not schedule a face-to-face hearing a issued a notice_of_determination ps timely petitioned the tax_court for review the only substantive issue raised in the petition was whether the form_4340 constituted sufficient verification of the assessments held our rules require petitioners to specify the basis upon which they seek relief because the only substantive issue that petitioners raised in this judicial proceeding is whether a abused her discretion by relying on a form_4340 to verify the assessments and because we have previously decided in davis v commissioner t cc that such reliance is - - appropriate r may proceed with the proposed collection action joyce m griggs for petitioners ross m greenberg for respondent opinion ruwe judge this case arises from a petition for judicial review filed under sec_6330 a we have previously decided that we have jurisdiction in this case see lunsford v commissioner t cc __ for convenience we combine the facts which are not in dispute with our opinion sec_6331 authorizes the commissioner to levy against property and property rights where a taxpayer fails to pay taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a hearing sec_6330 affords taxpayers the right toa fair hearing before an impartial irs appeals officer sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 a ‘unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure - - specifies issues that the taxpayer may raise at the appeals hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection action and alternatives to collection sec_6330 a the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability sec_6330 b sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 allows the taxpayer to appeal a determination to the tax_court or a district_court sec_6330 suspends the levy action until the conclusion of the hearing and any judicial review of the determination on date respondent issued a notice_of_intent_to_levy to petitioners the proposed levy was to collect unpaid income taxes of dollar_figure for the taxable years and on date petitioners filed a form request - - for a collection_due_process_hearing ’ and raised only the following issue i do not agree with the collection action of levy and notice_of_intent_to_levy the basis of my complaint is what i believe to be the lack of a valid summary record of assessment pursuant to sec_301 without a valid assessment there is no liability without a liability there can be no levy no notice_of_intent_to_levy nor any other collection actions on date the appeals officer wrote a letter to petitioners indicating that the validity of assessments had been verified and attached a form_4340 certificate of assessments and payments which clearly shows that the assessments in question various irs forms refer to the appeals hearing that is contemplated by sec_6330 as a collection_due_process or cdp hearing ‘the form request for a collection_due_process_hearing was attached to a cover letter dated date from petitioners’ representative thomas w roberts which stated the basis of my complaint is the perceived lack of a valid summary record of assessment pursuant to cfr dollar_figure03-1 without a valid assessment there is no liability i will need to receive a copy of the summary record of assessment signed by the assessment officer you may send one to me or send me the necessary forms to subpoena the document along with the assessment officer’s name and address for delivery of the subpoena upon receipt of that document i will have several questions to ask the assessment officer it assume this can be done in the form of interrogatories please forward the procedures for the interrogatories and subsequent depositions of any witnesses that i may wish to call mr roberts also asked for copies of the levy or levies however whether respondent can make such levies is the issue before us - were made and remained unpaid the appeals officer concluded the letter stating if you wish to discuss other matters such as resolution of the liability please contact me by date otherwise we will issue a determination petitioners made no response to this letter no further proceedings or exchange of correspondence occurred prior to the appeals officer’s determination on date a notice_of_determination was sent to petitioners by the irs appeals_office which sustained the proposed levy the notice_of_determination concluded all procedural administrative and statutory requirements were met the form_4340 satisfied the requirements of sec_6203 petitioners failed to present any collection alternatives and the proposed levy was justified on date petitioners filed a timely petition to the tax_court we must decide whether petitioners are entitled to any relief from the appeals officer’s determination where the underlying tax_liability is properly at issue in the hearing we review that issue on a de novo basis goza v commissioner sec_6203 requires the secretary to record the liability of the taxpayer and to furnish a copy of the record of assessment to the taxpayer on request sec_301_6203-1 proced admin regs provides that an assessment officer shall make the assessment and sign the summary record of assessment the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment - - t c however where the underlying tax_liability is not at issue we review the determination to see whether there has been an abuse_of_discretion 117_tc_117 in this case petitioners have not disputed the merits of the underlying tax_liability our rules require petitioners to specify the facts upon which they rely for relief under sec_6330 a petition filed under sec_6330 must contain clear and concise lettered statements of the facts on which the petitioner bases each assignment of error rule b any issue not raised in the assignments of error shall be deemed to be conceded goza v commissioner supra pincite in the entire course of this judicial proceeding petitioners have raised only one substantive issue that they want to be considered ie whether there was a sufficient record showing that the taxes in issue were assessed under sec_6203 and sec_301_6203-1 proced admin regs in their petition to the tax_court petitioners alleged the following facts in support of their position the facts upon which the petitioner relies as the basis of the petitioner’s case are as follows see also merriweather v commissioner tcmemo_2001_88 macklvain v commissioner tcmemo_2000_320 howard v commissioner tcmemo_2000_319 van fossen v commissioner tcmemo_2000_163 - jj - a the appeals officer took the position that the assessment is valid without verifying that there was in fact an assessment b the appeals officer stated that the courts have ruled that a certified transcript contains all the documentation to which taxpayers are entitled under sec_6203 without meeting his duty under sec_301 6320-t e to verify the existence of the underlying documents c although the transcript listed an assessment_date the appeals officer did not verify that a 23c was actually prepared pursuant to his duty under sec_301 6320-t e and the nonexistence of the properly prepared and signed certificate of assessment pursuant to u s c dollar_figure and sec_301_6203-1 was placed in issue d without the assessment officer being identified from the assessment certificate neither petitioner nor the appeals officer can inquire of the assessment officer for verification that he performed his proper function in determining that all conditions precedent procedural administrative and statutory to the assessment were performed petitioners’ trial memorandum which was filed on the day this case was called for trial stated the issue as follows issues whether the hearing officer met the requirements of dollar_figure by making a determination without requiring the service to furnish as timely requested by petitioner the assessment document meeting the requirements of cfr signed by an assessment officer and certified under oath by the records clerk or other authorized official petitioners included a synopsis of legal authorities in their trial memorandum this synopsis similarly discussed only the issue of the existence of an assessment and its verification with a form_4340 --- - when this case was called for trial petitioners’ counsel gave no indication that petitioners wanted to contest anything other than the issue described in their pleadings and trial memorandum the court ordered both parties to file posttrial briefs petitioners did not file a posttrial brief we recently discussed the consequences to a party who fails to advance arguments on brief in nicklaus v commissioner t c pincite n we stated we conclude that petitioners have abandoned those other arguments and contentions see ryback v commissioner 91_tc_524 ndollar_figure ’ in the instant case we think it is at least as clear that petitioners have abandoned any arguments that were not raised in their pleadings and trial memorandum ‘generally where a party fails to file a brief on an issue before the court we have the authority to hold the party in default under rule a and enter decision against the defaulting party or to dismiss the case under rule b for failure to prosecute or for failure to comply with the rules of this court see rule 151l a briefs shall be filed on order of the court on numerous occasions we in essence have defaulted or dismissed issues for failure to brief them generally we have accomplished this result by considering the issue waived or conceded 84_tc_693 affd without published opinion 789_f2d_917 4th cir furniss v commissioner tcmemo_2001_137 mcgee v commissioner tcmemo_2000_308 pace v commissioner tcmemo_2000_300 hartman v commissioner tcmemo_1999_176 ‘we also note that in 117_tc_117 the taxpayers raised arguments similar to those raised by petitioners herein in that case we examined the pleadings and other documents submitted to this court and concluded that the taxpayers’ arguments were without merit --- - the argument that petitioners made in their trial memorandum has already been rejected in 115_tc_35 the taxpayer argued that the collection action was improper because of the lack of a valid summary record of assessment we held that it was not an abuse_of_discretion for the appeals officer to rely on a form_4340 to verify that a valid assessment existed id pincite form_4340 provides at least presumptive evidence that a valid assessment of a tax has been made nicklaus v commissioner supra pincite davis v commissioner supra pincite 8_f3d_1169 7th cir affg 71a aftr 2d ustc par big_number c d ill a form_4340 is not conclusive proof of an assessment for example where the form_4340 does not list a 23c date ie the date on which the actual assessment was made further examination is required to determine whether an assessment was made see 10_f3d_1440 9th cir 764_fsupp_309 s d n y however where the taxpayer can point to no evidence of any irregularity in the assessment process the presumption of a valid assessment remains intact nicklaus v swe note that the petition in this case is essentially the same as the petition filed with this court in 115_tc_35 this is not surprising since the petition was filed by thomas w roberts who also filed the petition for the taxpayer in the davis case mr roberts was disbarred from practice before this court on date and was removed as petitioners’ counsel on date -- - commissioner supra pincite 970_f2d_733 10th cir 961_f2d_1 lst cir 953_f2d_531 9th cir 871_f2d_1015 lith cir in davis v commissioner supra the taxpayer failed to demonstrate any irregularity in the assessment procedure and we granted respondent’s motion for a judgment on the pleadings we held further that appeals hearings were intended by congress to be informal and do not require testimony under oath or the compulsory attendance of witnesses or the production of all requested documents id pincite in this case petitioners were provided with a form_4340 which showed the assessment_date of the taxes in question the appeals officer relied on the form_4340 to verify that sec_6203 and the applicable regulations thereunder were satisfied petitioners have not pointed to any alleged facts or evidence to suggest that there were any irregularities in the assessment process the only substantive issue that petitioners have raised in this judicial proceeding is whether the appeals officer properly relied on a form_4340 to verify under sec_6330 that the taxes were properly assessed we do not construe the instant appeal as being predicated on allegations that respondent failed to offer petitioners a hearing per se rather the gist of petitioners’ claim is that the appeals officer has incorrectly relied on form_4340 for purposes of verifying the assessments and that the appeals officer has improperly refused to afford petitioners certain alleged procedural rights with which to challenge the form_4340 we have already decided those issues contrary to the position taken by petitioners davis v commissioner supra the only relief petitioners are seeking is a remand to appeals to consider matters which we have previously ruled on the prayer for relief contained in the petition states wherefore petitioner prays that this case be remanded to the appeals_office with the following instructions a perform a complete verification as required by sec_301 6320-t e b furnish existence thereof to petitioner including the documents requested in the due process hearing request and c hold a meaningful due process hearing as required_by_law allowing petitioner to examine all records used by respondent and to cross examine those persons who created or otherwise relied upon those records to create the alleged assessment that begun the collection action so that petitioner can be afforded due process of law prior to any taking we do not believe that it is either necessary or productive to remand this case to irs appeals to consider petitioners’ arguments thus we shall decide this case by following our opinion in davis v commissioner supra of course there may be cases where taxpayers were not given a proper opportunity for an appeals hearing where it will be appropriate for this court to reguire that an appeals hearing be held however we do not believe that this should be done where as in this case the only arguments that petitioners presented to this court were based on legal propositions which we have previously rejected procedurally the case before us is similar to the situation we faced in 114_tc_176 in that case the taxpayer objected to the notice_of_intent_to_levy and the case was sent to appeals for a determination under sec_6330 appeals refused to hear the taxpayer’s challenge to the underlying tax_liability or to hear the taxpayer’s challenges based on frivolous constitutional arguments the appeals notice_of_determination stated summary of determination it has been determined that the requirements of all applicable laws and administrative procedures have been met as you were advised in our letter dated date challenges to the underlying liability may only be raised as an issue if you did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability you did receive a statutory_notice_of_deficiency in this case you were also informed that a hearing is not available for constitutional issues such as those referenced in your reply to the final notice and you failed to raise any issues that could be considered in a due process hearing pursuant to sec_6330 it is therefore deemed that the proposed collection action balances the need for efficient collection of the taxes with the concern that the collection action be no more intrusive than necessary goza v commissioner supra pincite the taxpayer raised the same issues in his petition which included the following statement petitioner reserves all rights under the federal constitution and common_law the filing of this petition is not intended as a waiver of any of those rights id pincite we described petitioner’s constitutional claims as frivolous id pincite we then granted the commissioner’s motion to dismiss for failure to state a claim upon which relief can be granted stating rule b states that a petition for review of an administrative determination filed pursuant to sec_6330 shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the levy determination and any issue not raised in the assignments of error shall be deemed to be conceded rule b states that such a petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases each assignment of error petitioner failed to raise a valid challenge to respondent’s proposed levy before the appeals_office petitioner continued to assert the same frivolous constitutional claims in his petition for review filed with the court the validity of petitioner’s underlying tax_liability is not properly at issue in this proceeding moreover the petition does not assert nor is there any basis in the administrative record for the court to conclude that respondent abused his discretion with respect to spousal defenses or collection matters see sec_6330 a in the absence of a justiciable claim for relief in the petition for review filed -- herein we shall grant respondent’s motion to dismiss for failure to state a claim upon which relief can be granted id pincite we have addressed all of the issues petitioners have raised in this judicial proceeding we hold that the appeals officer did not abuse her discretion by relying on the form_4340 or by refusing to produce other requested documents or witnesses and that respondent may proceed with the proposed levy action ’ respondent requests that we impose a sec_6673 a penalty on petitioners under the circumstances of this case we do not believe a penalty should be imposed on petitioners respondent’s request is denied an appropriate order and decision will be entered reviewed by the court wells cohen swift gerber whalen and thornton jj agree with this majority opinion see also watson v commissioner tcmemo_2001_213 serv engg trust v commissioner tcmemo_2001_181 -- - halpern j concurring i concur with the result reached by the majority in my concurring report in lunsford v commissioner t c i have offered some comments concerning our authority to dictate to respondent the nature of the hearing required by sec_6330 i incorporate those comments herein by this reference whalen beghe and thornton jj agree with this concurring opinion -- - colvin j dissenting i voted yes in lunsford v commissioner t c ___-s _ lunsford i because i believe our jurisdiction in that case is provided by the notice_of_determination however i dissent here because i believe the fact that we have jurisdiction does not relieve respondent of the duty to provide an opportunity for a hearing as required by sec_6330 because we have jurisdiction if we had required respondent to provide an opportunity to petitioner to have a hearing we could have then concluded the case by using whatever procedure is appropriate eg a trial or dispositive motion without requiring the taxpayer to file a new petition gale j agrees with this dissenting opinion - - laro j dissenting i respectfully disagree with the opinions adopted by the majority and agree with the dissenting views of judge foley i write separately in this important case to stress the importance of an appeal to a higher court i also write to stress what i consider to be the legislative mandate that taxpayers must be afforded face-to-face collection_due_process cdp hearings upon all proper requests the u s department of justice the internal_revenue_service irs office_of_chief_counsel chief_counsel and the irs office of appeals appeals have concluded that all taxpayers possess such a right and that this right may not be denied see chief_counsel advisory date the advisory but for the majority no one who has considered this issue has concluded differently majority’s factual finding of an abandonment of issues is contrary to the well-supported finding of the trial judge the majority conclude that petitioners have abandoned all arguments and contentions not articulated clearly in their pleadings and trial memorandum and that petitioners’ sole argument in this case was one rejected by the court in 115_tc_35 judge foley has concluded differently as i understand judge foley’s opinion at issue in this case exclusive of the jurisdictional issue is whether appeals held the requisite cdp hearing with petitioners the hearing requirement such a conclusion by judge foley is -- - adequately supported by the record petitioners allege in their petition that they want to meet with appeals in person and that the failure of appeals to schedule a face-to-face conference has deprived them of the ability to present their case the petition prays that the court direct appeals to hold a meaningful due process hearing as required_by_law the fact that the hearing requirement is at issue is also seen clearly from the record and from the posttrial brief of respondent who like judge foley but unlike the majority has been involved in this judicial proceeding since its start but for an argument for sanctions under sec_6673 the sole argument that respondent advances on brief concerns the hearing requirement although petitioners failed to file a posttrial brief their counsel ms griggs stated at trial that by not having a hearing date they petitioners were not afforded an adequate right to have a hearing tr pincite further she stated i do not believe that they’ve been afforded due process proceedings in this case by virtue of the lack of a cdp hearing and i believe they should be allowed to have a hearing id pincite the court even clarified for the parties that the hearing requirement remained at issue by stating all ' respondent’s specific argument on brief is that appeals need not hold a cdp hearing face-to-face and that the correspondence between appeals and petitioners constituted the requisite hearing respondent’s brief predates the advisory and is inconsistent with it right so that the hearing issue is not being conceded by petitioners id it am at a loss to reconcile these statements with the majority’s conclusions that in the entire course of this judicial proceeding petitioners have raised only one substantive issue that they want to be considered ie whether there was a sufficient record showing that the taxes in issue were assessed under sec_6203 and sec_301_6203-1 proced admin regs when this case was called for trial petitioner’s counsel gave no indication that petitioners wanted to contest anything other than the issue discussed by the majority and we do not construe the instant appeal as being predicated on allegations that respondent failed to offer petitioners a hearing per se majority op pp the majority focuses exclusively on their reading of the petition and makes no reference to the statements at trial or for that matter rule b which mandates that an issue not raised in the pleadings is treated as if raised in the pleadings when it is tried with the express or implied consent of the parties the fact that the hearing requirement was tried by the express or implied consent of the parties and therefore is at issue in this case 1s evidenced not only by the statements of all of the speakers at trial but by the fact that with the exception of the sec_6673 argument respondent limited his brief to that one - - issue e g 90_tc_430 affd 867_f2d_749 2d cir 85_tc_544 affd 814_f2d_321 6th cir 83_tc_227 n court reviewed 66_tc_515 n affd 591_f2d_1273 9th cir see also bishop v commissioner tcmemo_2001_82 mcgee v commissioner tcmemo_2000_308 the majority opinion contains no statement as to why the majority do not respect the factual finding of the trial judge that the hearing requirement is at issue nor am i aware of any legitimate reason why under the facts herein the majority alone may consider that issue abandoned the question of whether a party has abandoned an issue involves a factual determination that rests on the facts and circumstances of the case and the trial judge is the one who is best able to make that determination see bencker v united_states u s dist lexis wl w d mich date court applied a clearly erroneous standard in reviewing a bankruptcy court’s finding that the irs had waived an argument in the bankruptcy court i know of no principle of law that allows a judge who did not preside over a trial to conclude contrary to the trial judge that an issue has been abandoned --- - pertinent legislative_history congress promulgated sec_6330 to establish formal procedures designed to insure due process where the irs seeks to collect taxes by levy s rept pincite 1998_3_cb_537 the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 of which sec_6330 was a part fortified taxpayer’s rights mainly by the addition of new taxpayer rights its enactment followed a year of congressional investigations and hearings over the future of the irs resulting in highly publicized criticisms of the agency’s collection methods mesa oil inc v united_states aftr 2d ustc par d colo the senate_finance_committee believed that the addition of sec_6330 would afford to taxpayers in dealing with the irs rights which were similar to the rights afforded to all persons in dealing with any other creditor s rept supra pincite c b pincite to this end the committee declared the commissioner would by virtue of sec_6330 need henceforth to afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property id the committee designed these procedures to afford taxpayers due process in collections by the irs and believed that these procedures would increase fairness to taxpayers id the committee averred emphatically as toa - proposed levy that a taxpayer may demand a hearing to take place before an appeals officer who has had no prior involvement in the taxpayer’s case and if the taxpayer demands a hearing within that prescribed period the proposed collection action may not proceed until the hearing has concluded and the appeals officer has issued his or her determination s rept supra pincite 1998_3_cb_604 emphasis added see also h conf rept pincite 1998_3_cb_747 similar language cdp hearing allowed as a matter of right sec_6330 provides unambiguously that taxpayers have a right to a cdp hearing under this section before such levy is made emphasis added although the majority recognize that appeals did not honor petitioners’ request for a face-to-face cdp hearing the majority hold that petitioners are not entitled to participate let alone face-to-face with an appeals officer in such a hearing the majority acknowledge that petitioners’ request for the hearing was proper yet the majority deny petitioners their legislatively mandated right to meet with appeals in a cdp hearing because they find the petition fails while the majority recognize that sec_6330 and b provide on their face that taxpayers have a right to a cdp hearing majority op p the majority make no further reference to this right - - to set forth any position that this court considers meritorious the majority conclude without a citation to authority that appeals need not hold the hearing because we do not believe that it 1s either necessary or productive majority op p the majority misapply relevant statutory text in that their opinion conflicts directly with the explicit requirements of sec_6330 taxpayers have a right to a hearing and of sec_6330 if the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals emphasis added although the majority may be holding sub silentio that the court can waive this legislatively mandated right in certain cases i know of no grant of authority that would allow the court do so under the facts at hand especially seeing that chief_counsel has advised appeals that it must hold a face-to-face cdp hearing with any taxpayer who requests one see the advisory cf 116_tc_255 wherein the court noted that sec_6330 does not authorize the commissioner to waive the time restrictions imposed therein the majority essentially find that petitioners would have made only one argument at their cdp hearing had one in fact been held i disagree in 115_tc_35 the taxpayer set forth in the request for a cdp hearing only the argument that the commissioner’s assessment was invalid for lack of a valid summary record of assessment at the cdp hearing the taxpayer advanced two additional arguments for consideration -- - in fact respondent has not even asked the court to consider the right waived in the instant setting need for appeals to obtain verification at the hearing the majority fail to discuss persuasively the fact that petitioners have alleged in paragraph a of their petition that the appeals officer took the position that the assessment is valid without verifying that there was in fact an assessment under the statutory scheme it would appear that petitioners are correct in this assertion the statute requires explicitly that this verification must come at the hearing sec_6330 the appeals officer shall at _ the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met emphasis added the legislative_history reinforces this result by stating that during the hearing the irs is reguired to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met s rept supra pincite c b pincite emphasis added absent a hearing i do not see how the commissioner can meet this at the hearing verification requirement the mere fact that the verification may have come at a time other than at the hearing is of no concern congress obviously believed it the majority conveniently omit from their paraphrasing of sec_6330 that the verification must occur at the hearing see majority op p - - important to require explicitly and unambiguously that this verification occur at rather than before or after the hearing as the supreme court has instructed lower courts as to the proper approach to statutory construction canons of construction are no more than rules of thumb that help courts determine the meaning of legislation and in interpreting a statute a court should always turn first to one cardinal canon before all others we have stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there when the words of a statute are unambiguous then this first canon is also the last judicial inquiry is complete conn natl bank v germain 503_us_249 citations and quotation marks omitted right to raise new issues at the hearing sec_6330 a provides unambiguously that a taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy emphasis added the legislative_history reinforces this result by also stating unambiguously that a taxpayer is entitled to raise any relevant issue at as opposed to before the hearing and that relevant issues may include but not limited to the issues set forth in sec_6330 a s rept supra pincite c b pincite see also h conf rept supra pincite c b pincite similar language i conclude that petitioners were entitled to raise at a cdp hearing any relevant issue the majority conveniently omit from their paraphrasing of sec_6330 a that the taxpayer is allowed to raise any relevant issue at the hearing see majority op p - - related to the commissioner’s proposed levy and that the majority are wrong in not allowing petitioners to have a cdp hearing at which to raise relevant issues substituting their judgment for the judgment of appeals the cdp hearing allows the appeals officer to exercise his or her judgment as to the propriety of a proposed collection action and to make a resulting determination from matters discussed at the hearing see eg sec_6330 and absent an appeals officer’s consideration of issues at a hearing i do not believe that there is any determination of an appeals officer that this court could sustain given the statement in the legislative_history that this court is expected to review the appellate officer’s determination for abuse_of_discretion s rept supra pincite c b pincite see also h conf rept supra pincite c b pincite similar language i find inescapable the conclusion that where an appeals officer fails to hold a properly requested cdp hearing that there is an abuse_of_discretion indeed to my mind the mere fact that the appeals officer here did not comply with the statute and hold the legislatively mandated hearing with petitioners as they properly requested is a per se abuse_of_discretion i disagree with the majority’s conclusion that we may decide this case favorably to respondent on the basis of the record at o7 - hand the notice_of_determination concludes that all procedural administrative and statutory requirements were met the form_4340 satisfied the requirements of sec_6203 petitioners failed to present any collection alternatives and balancing of the taxpayer’s privacy interests and the need for collection weighed in favor of the proposed levy absent a hearing i do not believe that the court can properly conclude that the appeals officer did not abuse his discretion to be sure the appeals officer abused his discretion at least by concluding that all statutory requirements had been met how could those requirements have been met when respondent never held the statutorily required cdp hearing or performed at the appropriate time the reguired verification the legislative_history clarifies that the role of this court as to a proposed levy is limited to reviewing the appeals officer’s determination as to the propriety of a levy as well as assuring that the procedure requirements have been met s rept supra pincite c b pincite see also h conf rept supra pincite c b pincite similar language in contrast with the result of the majority’s opinion our role is not to substitute our judgment for that of the appeals officer as to the propriety of a levy the conferees provided specifically in their report that they expected that the appeals officer will prepare a written_determination - - addressing the issues presented by the taxpayer and considered at the hearing h conf rept supra pincite c b pincite and that the court must review that determination the advisory the majority’s conclusion that appeals need not hold a cdp hearing with petitioners is inconsistent with and unexplainably significantly broader than the commissioner’s administrative practice on this subject in the advisory the chief_counsel stated that a meeting between chief_counsel appeals and the u s department of justice had resulted in the decision that appeals would strive to grant at a minimum face-to-face conferences to all requesting taxpayers the advisory was generated when las vegas appeals l v appeals informed chief_counsel that l v appeals intended to no longer schedule a face-to-face or telephonic cdp conference when a taxpayer’s request for a cdp hearing set forth only frivolous or constitutional arguments the chief_counsel upon consultation with the u s department of justice and appeals concluded in the advisory that the intended practice did not satisfy the statutory requirements of sec_6330 the chief_counsel advised appeals and appeals agreed that it had to conduct a face-to-face cdp hearing with any taxpayer that requested such a hearing regardless of the matter set forth in the request that the manner of the hearing should be informal and that the length - - of the hearing should hinge on the amount of time necessary to discuss relevant issues the advisory declares unequivocally that a taxpayer is entitled to a cdp hearing even if he or she will raise only frivolous or constitutional arguments because the appeals officer must cover the statutory requirements of sections sic c and c of verification and balancing emphasis added pursuant to the legislative mandate in sec_6330 the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met emphasis added pursuant to the legislative mandate of sec_6330 c the appeals officer must consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary the fact that the majority does not give proper regard to the commissioner’s administrative practice is to my mind a mistake sec_6330 is a relatively new provision and the commissioner is obviously looking to the courts for guidance as to the proper rules which he must apply to implement that provision properly given the fact that he has announced that he is now providing a cdp hearing to all taxpayers who request one -- - regardless of their motives i believe it wrong for the majority to undermine that position by usurpation foley and vasquez jj agree with this dissenting opinion --- - foley j dissenting i respectfully disagree with the majority’s analysis and holding in order to assert jurisdiction deny petitioners their statutorily mandated hearing and expedite the collection process the majority have bifurcated this case into two opinions both of which obfuscate the issues ignore an unambiguous statute and avoid addressing the most critical issue does the exchange of correspondence between respondent and petitioners constitute the hearing required by sec_6330 the majority sidestep rather than address this issue and choose to focus exclusively on rule b and petitioners’ form request for a collection_due_process_hearing petition trial memorandum and failure to submit a posttrial brief there is nothing however in the majority opinion that justifies denying petitioners their statutorily mandated hearing let us be clear petitioners requested a hearing ’ respondent rejected this request and proceeded to issue a determination when this case was called for trial the ‘any reference to a request for a hearing shall be considered a reference to a request meeting the requirements of sec_6330 b e a timely request unless otherwise stated references to a determination are not intended to imply whether it is a determination that meets the requirements of sec_6330 d and e - - documentary_evidence indicated that a hearing had not been offered or held as the trial judge i was particularly concerned about whether sec_6330 authorized respondent to issue a determination without first holding a hearing now i am troubled by the majority’s total disregard of the unambiguous hearing requirement of sec_6330 sec_6330 unambiguously reguires a hearing the majority state that we do not construe the instant appeal as being predicated on allegations that respondent failed to offer petitioners a hearing per se majority op pp i do not know what the words per se at the end of the foregoing sentence are intended to convey but i do know that respondent’s failure to provide petitioners a hearing is a per se abuse_of_discretion despite the way the majority construe the instant appeal petitioners filed form requested in their petition that this case be remanded to the appeals_office to hold a meaningful due process hearing as regquired by law and reiterated this request at trial when petitioners’ counsel stated i do not believe they’ve been afforded proper due process and i believe they should be allowed to have a hearing the majority however do not believe that it is either necessary or productive to remand this case to irs appeals to consider petitioners’ arguments majority op pp - - emphasis added they refuse to follow the unambiguous statutory mandate that if a hearing is requested such hearing shall be held by the internal_revenue_service office of appeals sec_6330 emphasis added the congressional mandate is binding the majority’s assessment of necessity and productivity is irrelevant sec_6330 is bolstered by sec_6330 e -- another unambiguous provision sec_6330 provides that if a hearing is requested the levy actions which are the subject of the requested hearing and the running of any period of limitations shall be suspended for the period during which such hearing and appeals therein are pending thus because the hearing required by sec_6330 was not held swhen interpreting an unambiguous statute it is not necessary to consider the legislative_history nevertheless we note that the legislative_history accompanying sec_6330 further supports our position congress promulgated sec_6330 to establish formal procedures designed to insure due process where the irs seeks to collect taxes by levy s rept pincite 1998_3_cb_537 the senate_finance_committee stated that the commissioner would pursuant to sec_6330 be required to afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property id see also h conf rept pincite 1998_3_cb_747 if the taxpayer demands a hearing the proposed collection action may not proceed until the hearing has concluded and the appeals officer has issued his or her determination the temporary regulations relating to sec_6330 are fully consistent with the legislative_history of the statute see sec_301_6330-1t d proced admin regs fed reg date if a taxpayer requests a cdp hearing under sec_6330 b the cdp hearing will be held with appeals - -- respondent cannot proceed with collection by levy against petitioners sec_6330 respondent who has the responsibility of administering the tax laws merely contends that petitioners’ hearing was conducted via correspondence respondent does not contend that a hearing is unnecessary or optional indeed a chief_counsel advisory issued months after this case was submitted provides a_ taxpayer is entitled to a cdp hearing even if he will raise only frivolous or constitutional arguments because the appeals officer must cover the statutory requirements of sec_6330 and c of verification and balancing chief_counsel advisory date emphasis added respondent recognizes that if no hearing was conducted an appeals officer obviously could not have obtained at the hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 or balanced the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary as required by sec_6330 c id on the other hand the majority deem the holding of a hearing unnecessary majority op pp the majority position is contrary to both petitioners’ and respondent’s interpretation of the statute sec_6330 charges us with the responsibility of reviewing not making respondent’s determination under the majority holding in -- - lunsford v commissioner t c lunsford i virtually any piece of paper entitled notice_of_determination concerning collection action s under sec_6320 and or confers jurisdiction on this court and may ultimately deprive the taxpayer of his statutory right to a hearing petitioners were not offered a hearing the majority sidestep the hearing issue entirely sec_6330 requires that the court decide whether the hearing requested by petitioners was held and i shall do so respondent citing 115_tc_329 konkel v commissioner aftr 2d ustc par big_number m d fla et al contends that the exchange of correspondence between petitioners and respondent constitutes the hearing required by sec_6330 i reject this contention unlike the correspondence in katz and konkel the correspondence between petitioners and respondent did not specify the manner in which the hearing would be conducted in addition respondent’s letter failed to clearly delineate that the exchange of correspondence would constitute the hearing required by sec_6330 indeed the letter to petitioners does not even mention a hearing it merely directs that if you wish to discuss other matters such as resolution of the liabilityl please contact me by date - - respondent’s contention is inconsistent with the aforementioned chief_counsel advisory in this advisory which related to a form letter of the type in this case the commissioner’s chief_counsel opined that the hearing envisioned by this letter does not satisfy the statutory requirements of sec_6330 chief_counsel advisory it is worth noting that the form letter referred to in this advisory unlike the letter sent to petitioners stated that your hearing will consist of review of your correspondence and consideration of information in respondent’s possession id respondent’s letter to petitioners see above description which was far less informative fails to meet the statutory regquirements while a taxpayer in a sec_6330 hearing does not have the rights afforded in a formal proceeding 115_tc_35 such taxpayer is entitled to know when and how the hearing will be conducted the exchange of correspondence did not constitute the hearing reguired by sec_6330 although the majority may disagree with my conclusion that the hearing required by sec_6330 was not held they may not sidestep this issue and merely conclude that petitioners are not entitled toa hearing -- - rationale for holding is unpersuasive in tandem the majority’s holdings in lunsford i and the majority opinion herein are groundless assertions of jurisdiction and authority the only justification for the holding herein is that it would be a waste of time to conduct a hearing this court is not prescient although petitioners’ form petition and trial memorandum focus on one issue--the assessments only petitioners know what issues might be raised at a hearing particularly in light of the fact they are no longer represented by the disbarred attorney who wrote the documents submitted to the court pursuant to sec_6330 a taxpayers may raise at the hearing any relevant issue relating to the unpaid tax emphasis added the appeals officer in the letter which allegedly scheduled the hearing wrote appeals cannot consider the validity of the assessments to the contrary pursuant to sec_6330 the appeals officer must consider the validity of the assessments form_4340 is presumptive evidence of a valid assessment 10_f3d_1440 9th cir but the presumption is rebuttable although the appeals office’s reliance on such form is not an abuse_of_discretion in a case in which the taxpayer makes no showing of irregularity davis v commissioner supra pincite a -- - taxpayer nevertheless must have an opportunity to make the showing at the hearing required by sec_6330 the majority’s conclusion that respondent should not be required to conduct a hearing because it is not either necessary or productive to remand this case to irs appeals to consider petitioners’ arguments majority op p simply ignores and circumvents the statute neither rule nor petitioners’ receipt of form_4340 forecloses relevant questions relating to the assessments or provides an excuse for us to ignore the sec_6330 hearing mandate the bottom line is that a taxpayer who requests a hearing is entitled to one sec_6330 neither respondent nor the court has any discretion about that id until petitioners have the hearing they requested sec_6330 respondent cannot proceed with collection of the tax sec_6330 i have yet to find the statutory exceptions to sec_6330 and e for individuals with whom the irs does not want to deal yet the majority in essence have imprudently set forth such exceptions the congressional mandates in sec_6330 and e are unambiguous the majority in an attempt to expedite the collection process have rewritten those provisions the court has no authority to do so chiechi laro vasquez and marvel jj agree with this dissenting opinion
